Name: Commission Regulation (EEC) No 2767/81 of 23 September 1981 amending Regulation (EEC) No 902/81 in respect of certain monetary compensatory amounts and coefficients applicable to concentrated butter
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 9 . 81 Official Journal of the European Communities No L 270/27 COMMISSION REGULATION (EEC) No 2767/81 of 23 September 1981 amending Regulation (EEC) No 902/81 in respect of certain monetary compensa tory amounts and coefficients applicable to cbncentrated butter respect of which aid has been paid, may be trans ­ ported from one Member State to another ; whereas, therefore, coefficients should also be provided for in respect of this product and, for reasons of simplicity, they should be the same as for butter ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation v (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporarily widening of the margins of fluctuation for the currencies of certain Member States (!), as last amended by Regulation (EEC) No 876/81 (2), and in particular Article 6 thereof, Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 902/81 (3), as last amended by Regulation (EEC) No 2711 /81 (4) ; Whereas, in Annex I part 5 (note 4) to Regulation (EEC) No 902/81 , coefficients were fixed for butter covered by the measures provided for in Commission Regulations (EEC) No 262/79 ( »), (EEC) No 1468/79 (6) and (EEC) No 1932/81 (7) concerning butter at reduced price intended for the manufacture of pastry products, ice-cream and other foodstuffs ; Whereas the adoption of Regulation (EEC) No 1932/81 makes it possible that concentrated butter, in In part 5 of Annex I to Regulation (EEC) No 902/81 the words : 'However, for butter covered by the measures provided for in note 4 are hereby replaced by the words 'However, for butter or concentrated butter covered by the measures provided for Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 September 1981 . For the Commission Poul DALSAGER Member of the Commission ( ») OJ No L 106, 12 . 5 . 1971 , p . 1 . I2 ) OJ No L 88 , 2. 4. 1981 , p . 28 . (} ) OJ No L 94, 6 . 4 . 1981 , p . 3 . (4) OJ No L 266, 21 . 9 . 1981 , p . 1 , (5) OJ No L 41 , 16 . 2 . 1979, p . 1 . (6) OJ No L 177, 14. 7 . 1979, p . 40 . ( 7) OJ No L 191 , 14. 7 . 1981 , p . 6 .